          Case 1:19-cr-00374-JMF Document 98
                                          97 Filed 10/30/20 Page 1 of 1
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      October 30, 2020

BY ECF

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Michael Avenatti, 19 Cr. 374 (JMF)

Dear Judge Furman:

       The Government respectfully submits this letter on behalf of the parties pursuant to the
Court’s Order issued on October 30, 2020 (Dkt. No. 96).

        The parties request that the conference presently scheduled for November 10, 2020,
at 10:00 a.m., be held remotely. The defendant consents to doing so. In light of the restrictions
on the defendant’s use of the internet imposed by the United States District Court for the Central
District of California, the defendant is able to participate only by telephone.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney


                                              By:
                                                      Matthew D. Podolsky
                                                      Robert B. Sobelman
                                                      Assistant United States Attorneys
                                                      (212) 637-1947/2616


cc:     Robert M. Baum, Esq. (by ECF)
        Andrew J. Dalack, Esq. (by ECF)
        Tamara L. Giwa, Esq. (by ECF)
  Application GRANTED. The November 10, 2020 conference will be held telephonically, but is
  rescheduled to 4:00 p.m. Members of the press and public may access the conference by calling
  888-363-4749 and using access code 5421540#. That line will be on listen-only mode — that is, all
  callers will be muted. The Court will email different call-in instructions to the parties in advance of the
  conference. SO ORDERED.


                                                                             October 30, 2020
